Case 1:20-cv-00851-DDD-JPM Document 15 Filed 12/17/20 Page 1of1PagelID#: 69

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
AMRIT SAPKOTA #AXXXXXXXX, CIVIL DOCKET NO. 1:20-CV-00851-P
Petitioner
VERSUS JUDGE DRELL

LASALLE CORRECTIONAL CENTER MAGISTRATE JUDGE PEREZ-MONTES
ET AL,
Respondent

JUDGMENT

For the reasons contained in the Report and Recommendation (ECF No. 13) of
the Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Motion to Dismiss (ECF No. 9) is GRANTED, and
the Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (ECF No. 1) is
DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

TS

THUS DONE AND SIGNED in Chambers, in Alexandria, Louisiana, this / /
day of December 2020.

Soa
DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
